Title: Enclosure: Thomas Jefferson’s Proposed Agreement with the Directors of the Rivanna Company, [ca. 31 October 1810]
From: Jefferson, Thomas,Divers, George
To: Rivanna Company, Directors of the


            
              ca. 31 Oct. 1810
            
              This indenture made on theday of1810. between Thomas Jefferson on the one part and George Divers Etc. Directors of the Rivanna company Etc on the other part all of the county of Albemarle witnesseth that Whereas by an act of General assembly passed in the yearand intituled ‘An act Etc ’ authority was given to such persons as should be willing to subscribe monies for the purpose of opening the sd river Rivanna and making the same navigable for boats, batteaux or canoes fromto the town of Milton in the same county to form themselves into a company, to chuse Directors Etc. [here state generally the powers] and the sd G. Divers Etc having been duly elected and appointed Directors by the sd company, have proceeded to examine that part of the sd river which passes thro; the S.W. ridge of mountains where considerable natural obstructions have hitherto prevented the navigation of the same,  that is to say from the Secretary’s ford down to the Sandy falls at the place called Shadwell:
            And whereas the sd Thomas Jefferson is proprietor of the lands on both sides of the river and of the bed of the river thro’ the extent aforesd, and hath erected a milldam on one of the falls thereof, the pond of which extends to the Secretary’s ford, and, from the sd dam has opened a canal to below the sd Sandy falls where he has erected mills, which mill dam and canal give a sheet of dead water from the Secretary’s ford to the sd mills, and with certain locks and other improvements, it is believed will furnish a safer navigation than can be made by pursuing the bed of the river, and the sd Thomas consents that the same shall be improved and used for the purposes of navigation, so as not to obstruct the use of his mills;Now therefore this indenture witnesseth that the sd Thomas Jefferson in consideration of the sum of 5/ to him in hand paid by the sd Directors, and of such benefits, if any, as may be produced to him by the works proposed, hath granted to the sd Directors & their successors, and to the company aforesd & their future representatives, the following rights and powers, to wit,
             That they shall have the use and benefit of his mill dam & pond aforesaid for the purposes of navigation so long as, for his own uses, he shall chuse to maintain the same or suffer them to remain; that they shall also be free to use for the same purposes of navigation, his canal aforesd, and to improve the same by widening or deepening it, as they shall think proper, not preventing at the same time the sd Thomas and his heirs from keeping two bridges over the same wherever he may from time to time chuse to place them in such manner as not to hinder a boat with it’s cargo to pass under them: that they shall have the use of a site for locks, either above or below his mills, where they shall think proper, not endangering immediately, by their too great proximity, his mill houses or other works appurtaining to them, or obstructing the operations of his mills or other works; that they shall also have a right to a site for their tollhouse in such place as shall be mutually convenient and agreed on: that they shall have a right to establish a tow-path on either or both sides of the canal, and a free use of the roads and ways between the mill dam and locks kept for the convenience of the sd Thomas, or necessary for their use, and of the banks and bed of the river, thro’ the whole space from the head of the pond to the locks as far as necessary for the purposes of the sd navigation: that they shall also have a right to take stone and earth gratis, for the execution and preservation of their works in any part of the uninclosed lands of the sd Thomas, adjacent to the river: that, for the first erection of their locks, they shall be permitted to take, in the same uninclosed lands, or such other as the sd Thomas shall designate, such materials of wood (not being good timber trees) as shall be necessary without paying for them, and such good timber trees as shall be mutually agreed on paying for the same: that they shall be free to raise the mill dam 2. feet higher, & for this purpose also, and for it’s maintenance in that case, to take earth, stone, and timber, in like manner, and on like conditions as stated in the preceding case; it being always understood however, and intended in all the cases aforesd, that an use only is granted in the premisses, for the purposes of navigation, & as particularly specified, the property in the soil and water remaining always in the sd Thomas and his heirs, so however to be used by him and them as not to impede the purposes of navigation;   and that the pond and canal of the said Thomas, and the river furnishing already a navigation sufficiently practicable for his purposes from his lands adjacent to them, and from his mills thro’ the Milton falls by a sluice made at the joint expence of himself & of Thomas M. Randolph an adjacent landholder, no produce of his said lands laden on the waters adjacent to them, is to be liable to toll for it’s passage downwards, nor is any article brought to his mills by land or water, and water-borne from thence to be liable to the payment of any toll for passage from the mill downwards; and that all the rights, uses and powers before mentioned are granted on the following conditions, that is to say, Imprimis that inasmuch as the introducing a greater volume of water into the canal will overflow it’s present banks in some places, and render them insufficient, the sd company take on themselves the burthen and duty of making them sufficient thro’ their whole extent, & of so maintaining them, and of keeping the sd canal open and clear of obstructions from the dam to the said mills. 2. if they should at any time raise the sd mill dam to a greater height than the present, inasmuch as that will expose it to dangers from which it is now free or in great measure so, that the sd company shall from that time take on themselves the burthen and duty of making and maintaining the whole dam in a state of sufficiency, and adequate to it’s objects, the sd Thomas renouncing in that case his right of discontinuing or removing his the sd dam. 3. that for all suspensions in the action of the sd mills or works occasioned by, or in consequence of the operations of the sd company, they shall make an indemnification to the sd owner or tenants of the premisses according to what they shall be reasonably worth, or according to such particular stipulations as shall hereafter, and from time to time, be mutually agreed on: which conditions the sd Directors on behalf of themselves in that character, and of their successors, and of the company and it’s future representatives, do covenant with the sd Thomas and his heirs that they will faithfully perform. In witness whereof the parties before mentioned have hereto put their hands and seals on the day and year first above written.
          